Case: 1:19-cv-02605-JDG Doc #: 18 Filed: 06/23/20 1 of 1. PageID #: 1222




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


LAURA WAGNER,                                 )        CASE NO. 1:19cv2605
                                              )
                      Plaintiff,              )
                                              )
                      v.                      )        MAGISTRATE JUDGE
                                              )        JONATHAN D. GREENBERG
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
                      Defendant.              )        JUDGMENT ENTRY



       Consistent with the Memorandum Opinion and Order of this Court also filed June 23,

2020, the Commissioner’s final decision is AFFIRMED.


       IT IS SO ORDERED.

                                                  s/ Jonathan D. Greenberg
                                                  U.S. Magistrate Judge
Date: June 23, 2020
